 


110 HRES 15 EH: Mourning the passing of President Gerald Rudolph Ford and celebrating his leadership and service to the people of the United States.
U.S. House of Representatives
2007-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 15 
In the House of Representatives, U. S.,

January 11, 2007
 
RESOLUTION 
Mourning the passing of President Gerald Rudolph Ford and celebrating his leadership and service to the people of the United States. 
 
 
Whereas all American Presidents affect the history of the United States, but President Gerald Rudolph Ford leaves a legacy of leadership and service that will endure for years to come; 
Whereas millions of men and women across America mourn the death of the 38th President of the United States; 
Whereas Gerald R. Ford is the only person from the State of Michigan to have served as President of the United States; 
Whereas Gerald R. Ford graduated from the University of Michigan with academic and athletic excellence; 
Whereas Gerald R. Ford attended Yale University Law School and graduated in the top 25 percent of his class while also working as a football coach; 
Whereas Gerald R. Ford joined the United States Navy Reserves in 1942 and served valiantly on the U.S.S. Monterrey in the Philippines during World War II; 
Whereas the U.S.S. Monterrey earned 10 battle stars, awarded for participation in battle while Gerald R. Ford served on the ship; 
Whereas Gerald R. Ford was released to inactive duty in 1946 with the rank of Lieutenant Commander; 
Whereas in 1948, Gerald R. Ford was elected to the House of Representatives, where he served with integrity for 25 years; 
Whereas Gerald R. Ford’s contributions to the foreign operations and defense subcommittees of the Committee on Appropriations earned him a reputation as a congressman’s congressman; 
Whereas in 1963, President Lyndon Johnson appointed Gerald R. Ford to the Warren Commission investigating the assassination of President John F. Kennedy; 
Whereas from 1965 to 1973, Gerald R. Ford served as minority leader of the House of Representatives; 
Whereas from 1974 to 1976, Gerald R. Ford served as the 38th President of the United States, taking office at a dark hour in the history of the United States and returning the faith of the people of the United States in the Presidency through his wisdom, courage, and integrity; 
Whereas the Presidency of Gerald R. Ford is remembered for restoring trust and openness to the Presidency; 
Whereas President Gerald R. Ford followed a steady, sensible course to cope with the Nation’s economic problems and during his Administration halted double-digit inflation and lowered unemployment; 
Whereas President Gerald R. Ford worked to solidify President Nixon’s accomplishments in China, bring representatives of Israel and Egypt to the conference table, and provide developmental assistance to poor countries; 
Whereas in 1975, under Gerald R. Ford’s leadership, the United States signed the Final Act of the Conference on Security and Cooperation in Europe, commonly known as the Helsinki Agreement, which ratified post-World War II European borders and supported human rights; 
Whereas Gerald R. Ford, together with Betty Ford, was awarded the Congressional Gold Metal in 1999 in recognition of dedicated public service and outstanding humanitarian contributions to the people of the United States; 
Whereas in 1999, Gerald R. Ford received the Medal of Freedom, the Nation’s highest civilian award, for his role in guiding the Nation through the turbulent times of Watergate, the resignation of President Nixon, and the end of the Vietnam War, and for restoring integrity and public trust to the Presidency; 
Whereas since leaving the Presidency, Gerald R. Ford has been an international ambassador of American goodwill, a noted scholar and lecturer, and a strong supporter of the Gerald R. Ford School of Public Policy at the University of Michigan, which was named for the former President in 1999; and 
Whereas Gerald R. Ford’s life has been characterized by honesty, integrity, and dedication of purpose: Now, therefore, be it 
 
That the House of Representatives— 
(1)expresses its appreciation for the profound public service of President Gerald Rudolph Ford; 
(2)tenders its deep sympathy to Betty Ford; to Michael, Jack, Steven, and Susan; and to the rest of the family of the former President; and 
(3)directs the Clerk of the House to transmit a copy of this resolution to the family of President Gerald Rudolph Ford. 
 
Karen L. Haas,Clerk.
